Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2018

                                      No. 04-18-00029-CV

                                AUTOBUSES ZAVALA PLUS,
                                       Appellant

                                                 v.

                                   Maria Torres MARTINEZ,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI02517
                         Honorable David A. Canales, Judge Presiding

                                         ORDER
        On February 27, 2018, the clerk of this court notified the court reporter, Luis Duran, Jr.,
by letter that he is the court reporter responsible for timely filing the reporter’s record in this
appeal and that the reporter’s record is late. The clerk explained that if the reporter’s record has
not been filed because (1) the appellant has failed to pay or make arrangements to pay the
reporter’s fee and (2) the appellant is not entitled to appeal without paying the fee, the court
reporter must file a notification of late record stating such fact within ten days. Otherwise, the
court reporter must file the reporter’s record within thirty days.

         The court reporter did not timely file a notification of late record, nor has he filed the
reporter’s record. We, therefore, ORDER Luis Duran, Jr. to file the reporter’s record no later
than April 16, 2018. If the reporter’s record is not received by such date, an order may be issued
directing Luis Duran, Jr. to appear and show cause why he should not be held in contempt for
failing to file the record.

                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court